
	
		I
		111th CONGRESS
		1st Session
		H. R. 2078
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Hastings of
			 Florida (for himself and Mr.
			 Grijalva) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a commission to study employment and
		  economic insecurity in the United States workforce.
	
	
		1.Short titleThis Act may be cited as the
			 National Commission on Employment and
			 Economic Security Act.
		2.FindingsCongress finds the following:
			(1)Americans’
			 commitment to economic participation has been a defining feature of the
			 cultural fabric of the United States, helping individuals feel positive about
			 themselves, develop independence, and maintain hope for the future.
			(2)As Americans lose
			 their jobs and their incomes shrink, too often, they also face the loss of
			 their family’s health insurance and, subsequent to the loss of income, even
			 their housing.
			(3)Since the
			 recession began in December 2007, more than 5.1 million jobs have been lost.
			 According to the Bureau of Labor Statistics, by March 2009, the unemployment
			 rate had climbed to 8.5 percent. The scope of the economic downturn is so large
			 that its impact is felt almost everywhere along the economic spectrum.
			(4)Over the past 12
			 months, the number of unemployed persons has grown by about 5.3 million, and
			 the unemployment rate has risen by 3.4 percentage points, according to the
			 Bureau of Labor Statistics.
			(5)The number of
			 long-term unemployed (i.e., those jobless for 27 weeks or more) rose to 3.2
			 million over the month of March 2009 and has increased by about 1.9 million
			 since the start of the recession in December 2007.
			(6)Eighty percent of
			 Americans say the economy is a significant cause of stress, an increase from 66
			 percent since April 2008, according to a September 2008 survey by the American
			 Psychology Association.
			(7)Calls to the national suicide prevention
			 lifeline increased more than 20 percent from January 2008 to January 2009.
			(8)One-third of
			 people going through foreclosure are clinically depressed.
			(9)The loss of a job
			 and the subsequent loss of income, insurance, and other benefits from that job
			 have been proven to be substantial triggers for depression, anxiety, and
			 stress.
			3.Establishment of
			 commissionThere is
			 established a commission to be known as the National Commission on
			 Employment and Economic Security.
		4.Duties of
			 commissionThe Commission
			 shall—
			(1)examine the issues
			 of economic and psychological insecurity of members of the United States
			 workforce caused by employment displacement;
			(2)gather data on the
			 relationship between (A) psychological stress caused by employment insecurity
			 and economic insecurity, (B) the increase in clinical depression and anxiety in
			 the United States, and (C) increased violence by employees and former employees
			 in the workplace and in their private lives;
			(3)examine the
			 economic and psychological effects of the decreasing number of well-paid jobs
			 on members of the United States workforce and their families;
			(4)analyze whether
			 measures may be taken to reduce said economic and psychological effects;
			 and
			(5)recommend
			 potential solutions, including recommendations for legislative and
			 administrative action, to alleviate the problems of economic and psychological
			 insecurity of members of the United States workforce.
			5.Membership of
			 commission
			(a)Number and
			 appointmentThe Commission shall be composed of 15 members, with
			 expertise in research methods or statistics, who shall be appointed as
			 follows:
				(1)7
			 individuals appointed by the President, of which—
					(A)2 members shall be
			 individuals who represent labor organizations as defined by section 2(5) of the
			 National Labor Relations Act (29 U.S.C. 152(5));
					(B)2 members shall be
			 individuals who represent business interests; and
					(C)2 members shall be
			 individuals who represent mental health interests.
					(2)2
			 individuals appointed by the Speaker of the House of Representatives.
				(3)2
			 individuals appointed by the minority leader of the House of
			 Representatives.
				(4)2
			 individuals appointed by the majority leader of the Senate.
				(5)2
			 individuals appointed by the minority leader of the Senate.
				(b)Qualifications
				(1)In
			 generalMembers shall be experts in the fields of labor,
			 employment, the economy, and psychology.
				(2)Political
			 affiliationPolitical affiliation shall not be a factor in the
			 appointment of members.
				(c)Deadline for
			 appointmentEach member shall be appointed to the Commission not
			 later than 90 days after the date of the enactment of this Act.
			(d)TermsEach
			 member shall be appointed for the life of the Commission.
			(e)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
			(f)Basic
			 payMembers shall serve without pay.
			(g)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code.
			(h)Quorum8
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
			(i)Chairperson
				(1)In
			 generalThe Chairperson of the Commission shall be elected by the
			 members not later than 30 days after the date on which all of the original
			 members of the Commission have been appointed.
				(2)Presidential
			 appointmentIf the members of the Commission are unable to elect
			 the Chairperson in accordance with paragraph (1), the President shall appoint a
			 member of the Commission to be the Chairperson.
				(j)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
			6.Staff of
			 commission
			(a)StaffThe
			 Chairperson may appoint and fix the pay of the personnel of the Commission as
			 the Chairperson considers appropriate.
			(b)Applicability of
			 certain civil service lawsThe staff of the Commission shall be
			 appointed subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and shall be paid in accordance with
			 the provisions of chapter 51 and subchapter III of chapter 53 of that title
			 relating to classification and General Schedule pay rates.
			(c)Staff of federal
			 agenciesUpon request of the Chairperson, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this Act.
			7.Powers of
			 commission
			(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate. The Commission may
			 administer oaths or affirmations to witnesses appearing before it.
			(b)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 official dataThe Commission may secure directly from any Federal
			 department or agency information necessary to enable it to carry out this Act.
			 Upon request of the Chairperson of the Commission, the head of that department
			 or agency shall provide that information to the Commission.
			(d)MailThe
			 Commission may use the United States mail in the same manner and under the same
			 conditions as other Federal departments and agencies.
			(e)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
			(f)ImmunityThe
			 Commission is an agency of the United States for purpose of part V of title 18,
			 United States Code (relating to immunity of witnesses).
			(g)Subpoena
			 power
				(1)In
			 generalThe Commission may issue a subpoena to require the
			 attendance and testimony of witnesses and the production of evidence relating
			 to any matter described in paragraphs (1) through (3) of section 4.
				(2)Failure to obey
			 an order or subpoenaIf a person refuses to obey a subpoena
			 issued under paragraph (1), the Commission may apply to a United States
			 district court for an order requiring that person to appear before the
			 Commission to give testimony, produce evidence, or both, relating to the matter
			 under investigation. The application may be made within the judicial district
			 where the hearing is conducted or where that person is found, resides, or
			 transacts business. Any failure to obey the order of the court may be punished
			 by the court as civil contempt.
				(3)Service of
			 subpoenasThe subpoenas of the Commission shall be served in the
			 manner provided for subpoenas issued by a United States district court under
			 the Federal Rules of Civil Procedure for the United States district
			 courts.
				(h)Contract
			 authorityThe Commission may contract with and compensate
			 government and private agencies or persons for supplies or services, without
			 regard to section 3709 of the Revised Statutes (41 U.S.C. 5).
			8.Report of
			 commissionNot later than 1
			 year after the date on which all original members have been appointed to the
			 Commission, the Commission shall transmit to the President and Congress a
			 report that contains a detailed statement of the findings and recommendations
			 of the Commission made pursuant to section 4.
		9.Termination of
			 commission
			(a)TerminationThe
			 Commission shall terminate 60 days after the date of submission of the report
			 pursuant to section 8.
			(b)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in paragraph (a) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating the second report.
			10.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act $2,000,000 for fiscal year 2010 for use in the development and
			 implementation of plans under this Act.
			(b)AvailabilityAmounts
			 authorized to be appropriated by subsection (a) are authorized to remain
			 available until expended.
			
